Citation Nr: 0534852	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  96-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for left elbow shell 
fragment wound (SFW) residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1949 to September 
1952.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 1996 rating action that denied 
service connection for a left shoulder disability and a 
compensable rating for left elbow SFW residuals.  The veteran 
filed a Notice of Disagreement (NOD) with the denial of a 
compensable rating for left elbow SFW residuals in April 
1996, the RO issued a Statement of the Case (SOC) in May 
1996, and the veteran filed a Substantive Appeal later that 
month.  

During the pendency of the appeal, the veteran also perfected 
an appeal an appeal of a June 1996 rating action that granted 
service connection and assigned an initial    20 percent 
rating for a Dupuytren's contracture of the left index and 
ring fingers.  The veteran filed a NOD with the assigned 
rating in July 1996, and the RO issued a SOC later that 
month.  However, has the RO advised the veteran in a 
September 1997 letter, the veteran did not timely perfect his 
appeal as to that matter.  In October 1997, the veteran's 
representative filed a NOD with the RO's timeliness 
determination, and the RO issued a SOC later that month, but 
the veteran also did not perfect his appeal on the timeliness 
issue by filing a Substantive Appeal.

In September 1998, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.  
In June 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  The RO issued a Supplemental SOC (SSOC) in 
November 2001, reflecting a continued denial of a compensable 
rating for left elbow SFW residuals.

In August 2002, the Board determined that additional 
evidentiary development was warranted in this appeal, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  By letters of 
December 2002, the Board notified the veteran and his 
representative of the additional development.  However, the 
provision of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
was later held to be invalid.  See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affairs (Secretary), 327 F.3d 
1339 (Fed. Cir. 2003).  

Hence, in October 2003 the Board remanded this matter to the 
RO for completion of the development action requested, and 
consideration of the claim in light of the additional 
evidence.  After accomplishing further action, the RO 
continued the denial of a compensable rating for left elbow 
SFW residuals (as reflected in the June 2005 SSOC), and 
returned the matter to the Board.  


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2. The residuals of the veteran's left elbow SFW are 
reflected by various VA clinical findings of elbow stiffness 
in March 1995, tenderness over the elbow scar causing limited 
elbow motion in May 1996, elbow stiffness and spasticity in 
September 1997, and sensitivity and tenderness on the elbow 
medial epicondylar area with impairment of upper extremity 
mobility and elbow stiffness, pain, and lack of endurance in 
April 2004.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 10 percent rating for left elbow SFW residuals are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, 4.118, Diagnostic Codes 5206, 5207, 5208, 5209, 7801, 
7802, 7803, 7804, 7805 (2002 and 2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him about what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
 
Through the March 1996 rating action, the May 1996 SOC, the 
June 1996, June and September 1997, July 1998, and June 1999 
RO letters, the November 2001 SSOC, the February and July 
2002 and February 2004 RO letters, the June 2005 SSOC, and 
the August 2005 RO letter, the veteran and his representative 
were variously notified of the legal authority governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection therewith.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The Board also notes that the RO letters, SOC, and SSOCs 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the February 2002 and February 2004 RO letters 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claim by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The latter 2004 RO 
letter specifically notified the veteran to furnish any 
evidence or information that he had in his possession that 
pertained to his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant about what evidence, if any, will be obtained by him 
and what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
appeal.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, RO documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the March 1996 rating action 
on appeal, inasmuch as the VCAA was not enacted until late 
2000.  However, the Board finds that the lack of pre-
adjudication notice in this appeal does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOCs issued between 1996 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims in June 2005 on the basis 
of all the evidence of record, as reflected in the SSOC.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO, on 
its own initiative, as well as pursuant to the Board's 
remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, to include obtaining numerous post-
service VA medical records.  As noted above, a transcript of 
the veteran's testimony at a 1998 Board hearing has been 
associated with the record and considered in this appeal.  
Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional, existing evidence pertinent to the claim that 
has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

March 1995 VA outpatient evaluation showed left elbow 
stiffness.  There was full elbow flexion and extension.  

On May 1996 VA examination, the veteran was noted to be left-
handed.  On examination, left elbow flexion was to 135 
degrees, extension to 10 degrees, pronation to 70 degrees, 
and supination to 60 degrees.  X-rays revealed 2 metallic 
foreign bodies overlying the medial condyle of the distal 
left humerus.  On dermatologic examination, there was a 1-
centimeter stellate scar adjacent to the left lateral 
epicondyle of the left elbow.  There was no keloid formation, 
adhesions, herniation, inflammation, swelling, depressions, 
ulceration, or disturbance of vascular supply.  There was 
tenderness over the scar.  Cosmetic effects were minimal.  
There was limited range of left elbow motion as a result of 
the scarring.  The diagnosis was shrapnel fragment scar of 
the left elbow.

On September 1997 VA outpatient evaluation, the veteran 
complained of left elbow stiffness at times.  On examination, 
there was elbow spasticity.

At the September 1998 Board hearing, the veteran testified 
that he had left elbow pain and scar tenderness as a residual 
of his SFW.  

On July 1999 VA neurological examination, the veteran's 
complaints included left elbow pain.  

On July 1999 VA orthopedic examination, the veteran denied 
left elbow pain, aching, or swelling.  His past medical 
history was significant for a shrapnel injury to the medial 
aspect of the left elbow.  Current examination showed full 
range of elbow motion, with full flexion and extension.  
There was no tenderness, swelling, crepitance, or deformity 
involving the elbow.  There was significant atrophy of the 
muscle mass of the left arm distally, and atrophy of the 
hypothenar eminence.  Sensation was intact.  X-rays revealed 
metallic debris around the left elbow, especially laterally.  
There were no significant arthritic changes in the elbow.  
Electromyographic (EMG) testing showed a normal left upper 
extremity, with no nerve deficiencies.  

In a September 1999 addendum to the July examination report, 
the VA physician reviewed the veteran's claims file and 
medical history of shrapnel injuries in service, as well as 
the veteran's complaints of elbow discomfort from time to 
time.  He commented that the veteran did not document a clear 
and distinct history of ulnar nerve neuropathy extending from 
the time of the injury to the present time.  He did document 
the later development during recent years of compressive 
ulnar neuropathy at the left elbow.  However, the doctor 
noted that his shrapnel injuries were previously localized to 
the lateral aspect of the left elbow, not medially, where the 
ulnar nerve was localized.  Thus, the physician opined that 
he could not definitively state that there was a direct link 
between the shrapnel injury and the development of ulnar 
neuropathy in the arm, as the areas of involvement were on 
the opposite sides of the elbow.  

On February 2002 VA neurological examination, the examiner's 
review of the July 1999 EMG report showed a normal nerve 
conduction study of the left arm, without evidence of left 
median/ulnar/radial neuropathy.  On current examination, 
motor performance was 5/5.  There was no manifest radicular, 
dermatological, or sensory loss in the left upper extremity.  
The impression was that the previous EMG study showed no type 
of abnormal electrophysiological phenomena with regard to 
left upper extremity function, be it in the ulnar, median, or 
radial nerve distribution.

On April 2004 VA examinations, the veteran's complaints 
included a little left elbow stiffness, pain, and lack of 
endurance at times.  He denied swelling, heat, or redness.  
On current examination, the skin of the left elbow was 
intact.  There was no visible evidence of any type of scar 
formation, elevation, or depression, and any entry or exit 
wounds of the scars could not be visualized.  There was no 
evidence of tissue loss.  Elbow range of motion was from 0 to 
130 degrees.  The veteran was able to complete supination and 
pronation with mild discomfort in the posterior aspect of the 
elbow and the lateral epicondylar area.  There was 
sensitivity and tenderness on the medial epicondylar area of 
the left elbow.  There was no evidence of adhesions or 
crepitance.  There was slight left elbow muscular atrophy.  
The diagnoses included SFW to the left elbow with residual 
foreign body and impairment of left upper extremity mobility, 
with lack of endurance of the elbow.              
    
III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Historically, by rating action of November 1956, the RO 
granted service connection for a residual scar from a left 
elbow SFW and assigned a noncompensable rating under 
Diagnostic Code (DC) 7805 from August 9, 1956.  By rating 
action of June 1996, the RO granted service connection for a 
Dupuytren's contracture of the left index and ring fingers 
and assigned a 20 percent rating under DCs 5299-5223 from 
June 26, 1995.  By rating action of May 2002, the RO expanded 
the grant of service connection for the Dupuytren's 
contracture to include the whole left hand, and assigned a 50 
percent rating under DC 5220 from July 9, 1999. 

The veteran's service-connected left elbow SFW residuals have 
been rated under DC 7805 from 1956.  By regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin diseases, as set forth 
in 38 C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  As there is no indication that the 
revised criteria are intended to have retroactive effect, the 
Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under    38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change.  

Although the RO has considered only the former criteria for 
rating the skin manifestations of the left elbow SFW 
residuals and furnished the veteran notice of that criteria 
only in the May 1996 SOC and November 2001 SSOC, the Board 
finds no due process bar to adjudicating this case with sole 
consideration of only such criteria, inasmuch as that former 
criteria permits the grant of a 10 percent rating for the 
skin manifestations in this case under DCs 7804-7805.  Thus, 
a remand to the RO to initially notify the veteran of the 
revised skin rating criteria and to adjudicate the claim 
under those criteria is unnecessary, as the veteran is not 
prejudiced by the Board's grant of an increased rating under 
the former rating criteria in this case.  

Under the criteria of former DC 7803 (as in effect prior to 
August 30, 2002), superficial scars that are poorly 
nourished, with repeated ulceration, warrant a       10 
percent rating.  10 percent is the maximum rating available 
under DC 7803.

Under the criteria of former DC 7804 (as in effect prior to 
August 30, 2002), superficial scars that are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  10 percent is the maximum rating available under DC 
7804.  

Under the criteria of former DC 7805 (as in effect prior to 
August 30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part that they 
affect.

Revised DC 7801 (effective on and after August 30, 2002) 
provides ratings from   10 to 40 percent for scars, other 
than the head, face, or neck, that are deep or that cause 
limited motion, and that measure from a minimum area 
exceeding 6 square inches (39 square centimeters).  

Revised DC 7802 (effective on and after August 30, 2002) 
provides a 10 percent rating for scars (other than the head, 
face, or neck) that are superficial and that do not cause 
limited motion, but involve an area of 144 square inches (929 
square centimeters) or greater.  10 percent is the maximum 
rating available under DC 7802.

Under the criteria of revised DC 7803 (effective on and after 
August 30, 2002), superficial scars that are unstable warrant 
a 10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.           10 percent is the 
maximum rating available under DC 7803.             

Under the criteria of revised DC 7804 (effective on and after 
August 30, 2002), superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  10 
percent is the maximum rating available under DC 7804.  

Under the criteria of revised DC 7805 (as in effect on and 
after August 30, 2002), scars may also be rated on the basis 
of any related limitation of function of the body part that 
they affect.

Under the criteria of DC 5207, a 10 percent rating is 
warranted when extension of the major forearm is limited to 
45 degrees.  A 20 percent rating requires that extension be 
limited to 75 degrees.  A 30 percent rating requires that 
extension be limited to 90 degrees.  A 40 percent rating 
requires that extension be limited to    100 degrees.  A 50 
percent rating requires that extension be limited to 110 
degrees.

Under the criteria of DC 5206, a noncompensable rating is 
warranted when flexion of the major forearm is limited to 110 
degrees or more.  A 10 percent rating requires that flexion 
be limited to 100 degrees.  A 20 percent rating requires that 
flexion be limited to 90 degrees.  A 30 percent rating 
requires that flexion be limited to          70 degrees.  A 
40 percent rating requires that flexion be limited to 55 
degrees.        A  50 percent rating requires that flexion be 
limited to 45 degrees.

Under the criteria of DC 5205, ratings from 40 to 60 percent 
are available for ankylosis of the major elbow.

Under the criteria of DC 5208, a 20 percent rating is 
warranted when flexion of the forearm of either upper 
extremity is limited to 100 degrees and extension of the same 
forearm is limited to 45 degrees.

Standard range of elbow motion is from 0 degrees (extension) 
to 145 degrees (flexion).  See 38 C.F.R. § 4.71, Plate I.

Under the criteria of DC 5209, a 20 percent rating is 
warranted for residuals of fracture of either elbow joint 
when there is marked cubitus varus or valgus deformity, or an 
ununited fracture of the head of the radius.  A flail major 
elbow joint warrants a 60 percent rating.

Under the criteria of DC 5305, ratings from 0 to 40 percent 
are available for injuries to Muscle Group V involving major 
elbow supination and the flexor muscles of the major elbow.

Under the criteria of DC 5306, ratings from 0 to 40 percent 
are available for injuries to Muscle Group VI involving major 
elbow extension and the extensor muscles of the major elbow.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that the record supports the grant 
of a 10 percent rating under former DCs 7804-7805 for the 
veteran's left elbow SFW residuals on the basis of the 
various VA clinical findings of elbow stiffness in March 
1995, tenderness over the elbow scar causing limited elbow 
motion in May 1996, elbow stiffness and spasticity in 
September 1997, and sensitivity and tenderness on the left 
elbow medial epicondylar area with impairment of left upper 
extremity mobility and elbow stiffness, pain, and lack of 
endurance in April 2004.

However, the record does not support the assignment of a 
rating in excess of         10 percent under any applicable 
rating criteria.  Specifically, revised DC 7801 is not for 
application in this case because the veteran does not have a 
left elbow scar that is deep and measures a minimum area 
exceeding 6 square inches; the 2004 VA examination in fact 
showed no visible evidence of any type of elbow scar 
formation..  A rating of 20 percent or more is not warranted 
under DC 5206, 5207, or 5208, inasmuch as the 2004 clinical 
findings show elbow extension and flexion from 0 to 130 
degrees, and 20 percent ratings under those DCs require 
limitation of flexion to 90 degrees, extension to 75 degrees, 
or flexion and extension of the same forearm limited 100 and 
45 degrees, respectively.  A rating under DC 5205 for 
ankylosis is not appropriate in view of the findings showing 
measurable range of motion of the veteran's left elbow during 
the entire rating period under consideration.  A 20 percent 
rating under DC 5209 is not warranted because findings of 
marked cubitus varus or valgus deformity and an ununited 
fracture of the head of the radius have never been 
objectively demonstrated.  Ratings under DC 5305 or 5306 are 
not warranted for injuries to Muscle Group V or VI, 
respectively, because the evidence does not show that the 
veteran's left elbow SFW residuals include such muscle 
injury; the 2002 VA neurological examination showed 5/5 motor 
strength and ruled-out any associated radicular, 
dermatological, or sensory loss in the left upper extremity.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
left knee disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that no additional evaluation in excess of 
the newly-granted 10 percent is warranted for the left elbow 
SFW residuals during the period in question, inasmuch as the 
Board has considered the lack of endurance of the elbow in 
awarding the 10 percent rating under former DC 7805 of the 
rating schedule in compensating the veteran for such 
limitation of elbow function.  On this record, there is no 
basis for the Board to find that, during flare-ups or with 
repeated activity, the veteran experiences any 38 C.F.R. § 
4.40 or 4.45 or DeLuca symptom-particularly, pain-that is 
so disabling as to warrant assignment of a rating in excess 
of 10 percent under any applicable criteria.   

For all the foregoing reasons, the Board finds that a 10 
percent, but no higher, rating for the left elbow SFW 
residuals, is warranted.  


ORDER

An increased rating to 10 percent for left elbow SFW 
residuals is granted, subject to the legal authority 
governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


